DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because new grounds of rejection are made in view of Mashinsky (US 20130290172A1) and Hwang (US 20150379549A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20180174134A1) in view of Mashinsky (US 20130290172A1) and Hwang (US 20150379549A1).
7.	As per Claim 1, Carpenter teaches an electronic device (110, Fig. 2) comprising:  a camera (280); a display screen (210); a memory (240) (customer device 110 may include a display 210, one or more processors 230, memory 240, camera 280, [0030]) including at least one of an available resources repository or an options repository (customer device 110 may have a database of card terms stored in memory 240, [0056]); and an electronic processor (230) communicatively connected to the memory, the camera, and the display [0030], the electronic processor configured to receive an image including a remuneration vehicle (130, Fig. 6B) from the camera, recognize the remuneration vehicle that is included in the image, generate an interface (680) including available resources and one or more options that are associated with the remuneration vehicle (in first interface 680, customer device 110 may display card image 132, that is an image of account card 130 displayed in real-time as camera 280 is capturing the image, processor 230 may generate augmented reality graphics based on analysis of card image 132, augmented reality graphics may vary based on card information extracted from card image 132, augmented reality graphics may include information about card terms for account card 130, such as an Annual Percentage Rate graphic 682, [0068], augmented reality graphics may include graphics that prompt or invite input from customer 120, for example, an icon such as question mark icon 684 may appear next to displayed card terms, or next to parts of card image 132, inviting customer 120 input to learn more about that card term or part of account card 130, [0069], Fig. 6B shows that the first interface 680 has a spending limit graphic ($1,000 Limit) and an Annual Percentage Rate graphic 682) based on information stored in the at least one of the memory 240 having stored thereon FSP app 252, [0030], FSP app(s) 252, which when executed causes customer device 110 to generate augmented reality graphics, [0035], customer device 110 may have a database of card terms stored in memory 240, and processor 230 may compare the detected card content to stored card terms to identify terms for account card 130, [0056]).  Even though Carpenter does not expressly call the first interface 680 a graphical user interface, since Carpenter teaches that the first interface 680 has augmented reality graphics that include graphics that prompt or invite input from customer 120, for example, an icon such as question mark icon 684 appears next to displayed card terms, or next to parts of card image 132, inviting customer 120 input [0068-0069] (Fig. 6B), it would have been obvious to one of ordinary skill in the art that the first interface 680 is a graphical user interface.  Carpenter teaches generating an augmented reality image by overlaying the graphical user interface that is generated onto the image (132) from the camera (display 210 may display the captured real time image including card image 132, and overly the real-time image with the generated AR graphics, [0059], [0069]), and control the display screen to display the augmented reality image (processor 230 may identify positions of the pieces of card information in card image 132, the card information positions may be used to position augmented reality graphics on display 210, [0055]).
However, Carpenter does not teach wherein the available resources include benefits that are associated with the remuneration vehicle.  However, Mashinsky teaches generating a graphical user interface (Fig. 11 is a diagram of the mobile app and the user interface, [0054], [0078]) including available resources that are associated with the remuneration vehicle, wherein the available resources include benefits that are associated with the remuneration vehicle (app will display the benefits of paying with AMEX Credit card vs Citicard Visa or Discover card the user holds in the number of points, discounts, cash back, miles or other benefits, user selects the item or service and the payment method, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter so that the available resources include benefits that are associated with the remuneration vehicle because Mashinsky suggests that this way, the user can determine the benefits of paying with that remuneration vehicle, such as discounts, cash back, miles or other benefits, and thus the user can determine whether it is beneficial to use that remuneration vehicle to pay for the item [0011].
However, Carpenter and Mashinsky do not teach wherein the one or more options include digital personalized offers that are associated with the remuneration vehicle.  However, Hwang teaches generating a graphical user interface [0045] including one or more options that are associated with the remuneration vehicle, wherein the one or more options include digital personalized offers that are associated with the remuneration vehicle (member of a family is shopping with an electronic ink device 180, upload coupons to an online account associate with electronic ink device 180, [0097], rewards card with a bar code that is specific to a particular customer, [0002], electronic ink device may be used to display one or more coupons, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter and Mashinsky so that the one or more options include digital personalized offers that are associated with the remuneration vehicle because Hwang suggests that this way, a single scan of the user’s device provides all of the user’s coupons and rewards cards to the merchant [0075].
8.	As per Claim 11, Claim 11 is similar in scope to Claim 1, except that Claim 11 is directed to a non-transitory computer-readable medium storing instructions that, when executed by an non-transitory computer-readable storage media may store program instructions, which are executed by at least one processor device and perform any of the methods described herein, [0010]).  Thus, Claim 11 is rejected under the same rationale as Claim 1.
9.	As per Claim 20, Claim 20 is similar in scope to Claim 1, except that Claim 20 is directed to a system comprising:  a server including a first electronic processor; and a first memory including a first available resources repository and a first options repository; and the electronic device of Claim 1, wherein the at least one of the second available resources repository or the second options repository includes a portion of information stored in the first available resources repository or the first options repository.  Carpenter teaches a system (100, Fig. 1) comprising:  a server (152) (augmented reality card activation system 100 may include FSP server 152, [0025]) including a first electronic processor (320, Fig. 3); and a first memory (370) (FSP server 152 may include processor 320, and a database 370, [0036]) including a first available resources repository and a first options repository (query database 370 for account terms associated with pieces of card information, such as an annual percentage rate associated with an extracted account card 130 number, cardholder name, card product/type, etc. card terms may include, for example, a credit limit, billing cycle dates or length, APR, payment due date, annual fee, grace period, minimum payment amount, over-the-limit fee, variable interest rate, late fee amounts, and any other terms associated with account card 130, [0056]); and the electronic device (110, augmented reality card activation system 100 may include a customer device 110, [0025]).
	However, Carpenter does not teach wherein the at least one of the second available resources repository or the second options repository includes a portion of information stored in the first available resources repository or the first options repository.  However, Hwang teaches wherein the at least one of the second available resources repository or the second options repository includes a portion of information stored in the first available resources repository or the first options repository (while user device 110 is in communication with beacon 132, updates to coupons and/or cards stored by user device 110 may be updated, beacon 132 may communicate with a payment provider server to determine and obtain any updates, upgrades, or other incentives for the user, [0088], payment provider server storing the coupons and/or rewards cards, [0102]).  Thus, Claim 20 is rejected under the same rationale as Claim 1 along with these additional teachings from Carpenter and Hwang.  This would be obvious for the reasons given in the rejection for Claim 9.
10.	Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20180174134A1), Mashinsky (US 20130290172A1), and Hwang (US 20150379549A1) in view of Becorest (US 20140076965A1).
11.	As per Claim 2, Carpenter, Mashinsky, and Hwang are relied upon for the teachings as discussed above relative to Claim 1.
	However, Carpenter, Mashinsky, and Hwang do not teach wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a logo on the remuneration vehicle in the image.  However, Becorest teaches wherein, to recognize the remuneration vehicle that is included in the image, cards 601 and 602 are from different merchants, but coincidentally use the same account code, VUIT Engine captures the account codes as well as the logo images or other background elements and uses this information to recognize that these are two different cards, [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter, Mashinsky, and Hwang so that to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a logo on the remuneration vehicle in the image because Becorest suggests that this way, if two cards coincidentally use the same account code, the two cards can still be differentiated by their logos [0049].
12.	As per Claim 12, Claim 12 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
13.	Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20180174134A1), Mashinsky (US 20130290172A1), and Hwang (US 20150379549A1) in view of Becorest (US 20140076965A1) and Tucker (US 20180341907A1).
14.	As per Claim 3, Carpenter, Mashinsky, and Hwang are relied upon for the teachings as discussed above relative to Claim 1.
	However, Carpenter, Mashinsky, and Hwang do not teach wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a color and a shading of the remuneration vehicle in the image.  However, Becorest teaches wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a logo on 
	However, Carpenter, Mashinsky, Hwang, and Becorest do not teach wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a color and a shading of the remuneration vehicle in the image.  However, Tucker teaches wherein, to recognize the logo that is included in the image, the electronic processor is further configured to perform image recognition of a color and a shading of the logo in the image (for images, the image recognition processor 202 is configured to recognize specific logos or types of logos based on constant feature variance, whereby the processor 202 is tuned to recognize specific shapes, color combinations, and so on, [0051]).  Since Becorest teaches wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a logo on the remuneration vehicle in the image [0049], this teaching from Tucker can be implemented into the device of Becorest so that to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a color and a shading of the remuneration vehicle in the image.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter, Mashinsky, Hwang, and Becorest so that to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a color and a shading of the remuneration vehicle in the image as suggested by Tucker.  It is well-known in the art to perform image recognition by color.
.
16.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20180174134A1), Mashinsky (US 20130290172A1), and Hwang (US 20150379549A1) in view of Becorest (US 20140076965A1) and Minowa (US 20040105126A1).
17.	As per Claim 4, Carpenter, Mashinsky, and Hwang are relied upon for the teachings as discussed above relative to Claim 1.
	However, Carpenter, Mashinsky, and Hwang do not teach wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a background image of the remuneration vehicle in the image.  However, Becorest teaches wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a logo on the remuneration vehicle in the image [0049].  This would be obvious for the reasons given in the rejection for Claim 2.
	However, Carpenter, Mashinsky, Hwang, and Becorest do not teach wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a background image of the remuneration vehicle in the image.  However, Minowa teaches the background image is the logo (logo as the background image, background image (the logo), [0089]).  Since Becorest teaches wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a logo on the remuneration vehicle in the image [0049], this teaching from Minowa can be implemented into the device of Becorest so that to recognize the remuneration vehicle that is included in the image, the electronic processor is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter, Mashinsky, Hwang, and Becorest so that to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a background image of the remuneration vehicle in the image because Minowa suggests that this enhances an advertising effect by providing a strong impression of the company to people who see the logo [0089].
18.	As per Claim 14, Claim 14 is similar in scope to Claim 4, and therefore is rejected under the same rationale.
19.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20180174134A1), Mashinsky (US 20130290172A1), and Hwang (US 20150379549A1) in view of Lee 1 (US0010121087B2).
20.	As per Claim 5, Carpenter, Mashinsky, and Hwang are relied upon for the teachings as discussed above relative to Claim 1.
	However, Carpenter, Mashinsky, and Hwang do not expressly teach wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a unique number associated with the remuneration vehicle in the image.  However, Lee 1 teaches wherein, to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a unique number associated with the remuneration vehicle in the image (recognizing the credit card number using a terminal device, obtaining an image of the card through a camera, performing position detection and number recognition on card numbers within the image obtained, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter, Mashinsky, and Hwang so that to recognize the remuneration vehicle that is included in the image, the electronic processor is further configured to perform image recognition of a unique number associated with the remuneration vehicle in the image because Lee 1 suggests that manually inputting card information is very cumbersome, consumes a lot of time, and has a good possibility that an erroneous card number may be inputted due to the mistake of the person in charge, and thus it is advantageous to for a terminal device to obtain an image of the card through a camera and perform number recognition on card numbers within the image obtained (col. 1, lines 36-41; Abstract).
21.	As per Claim 15, Claim 15 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
22.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20180174134A1), Mashinsky (US 20130290172A1), and Hwang (US 20150379549A1) in view of Comerford (US 20060122921A1).
23.	As per Claim 6, Carpenter, Mashinsky, and Hwang are relied upon for the teachings as discussed above relative to Claim 1.  Carpenter teaches further comprising:  a communication interface (customer device 110 to establish bidirectional communication with FSP server 152, [0035]), wherein, to recognize the remuneration vehicle that is included in the image [0068].
However, Carpenter, Mashinsky, and Hwang do not teach the electronic processor is further configured to control the communication interface to perform electronic recognition of a radio frequency identifier (RFID) tag associated with the remuneration vehicle in the image.  RFID detectors to detect a customer’s credit card that may have an imedded RFID chip, [0042]).  Since Carpenter teaches to recognize the remuneration vehicle that is included in the image [0068], this teaching of a RFID tag from Comerford can be implemented into the device of Carpenter so that the electronic processor is further configured to control the communication interface to perform electronic recognition of a radio frequency identifier (RFID) tag associated with the remuneration vehicle in the image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter, Mashinsky, and Hwang so that the electronic processor is further configured to control the communication interface to perform electronic recognition of a radio frequency identifier (RFID) tag associated with the remuneration vehicle in the image as suggested by Comerford.  It is well-known in the art to use RFID tags to expedite checkout.
24.	As per Claim 16, Claim 16 is similar in scope to Claim 6, and therefore is rejected under the same rationale.
25.	Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20180174134A1), Mashinsky (US 20130290172A1), and Hwang (US 20150379549A1) in view of Lee 2 (US 20070135164A1) and Probin (US 20140281742A1).
26.	As per Claim 7, Carpenter, Mashinsky, and Hwang are relied upon for the teachings as discussed above relative to Claim 1.  Carpenter teaches further comprising:  a communication interface configured to communicate with a server (152) (customer device 110 to establish bidirectional communication with FSP server 152, [0035]) via a network (140) (customer device 110 may communicate with FSP server 152 via network 140, [0025]).
	However, Carpenter, Mashinsky, and Hwang do not teach wherein the memory includes the available resources repository, and wherein the electronic processor is further configured to periodically control the communication interface to request an update of the available resources associated with the remuneration vehicle, receive the update of the available resources associated with the remuneration vehicle, control the memory to store the changes in the available resources repository.  However, Lee 2 teaches wherein the memory (400) includes the available resources repository (430), and wherein the electronic processor is further configured to periodically control the communication interface to request an update of the available resources associated with the remuneration vehicle, receive the update of the available resources associated with the remuneration vehicle, control the memory to store the changes in the available resources repository (card update unit 150 can modify data of a card that has already been issued, in order to additionally store authorized data related to information of various benefits or membership class adjustment, the card update unit 150 receives the data and then transits it to the IC chip module 20 through the external interface 550, so that the content of the card data region 430 in the memory 400 in the IC chip module 20 is modified according to the received data under the control of the card operating system 410, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter, Mashinsky, and Hwang so that the memory includes the available resources repository, and wherein the electronic processor is further configured to periodically control the communication interface to request an update of the available resources associated with the remuneration vehicle, receive the update of the available 
However, Carpenter, Mashinsky, Hwang, and Lee 2 do not teach comparing the update to any existing available resources that are stored in the available resources repository to determine changes in the available resources that are associated with the remuneration vehicle.  However, Probin teaches comparing the update to any existing data that are stored in the memory to determine changes in the data, control the memory to store the changes in the memory (updating at least one resource value in a device, determining whether the updated resource value included a change as compared to previously stored values, if the method determines that the updated resource value includes a change as compared to previously stored values, then the method can include storing the changes and transmitting only the stored changes to the remote control system, [0040]).  Since Lee 2 teaches wherein the memory (400) includes the available resources repository (430), and wherein the electronic processor is further configured to periodically control the communication interface to request an update of available resources associated with the remuneration vehicle, receive the update of the available resources associated with the remuneration vehicle, control the memory to store the changes in the available resources repository [0035], this teaching from Probin can be implemented into the device of Lee 2 so that it compares the update to any existing available resources that are stored in the available resources repository to determine changes in the available resources that are associated with the remuneration vehicle, control the memory to store the changes in the available resources repository.

27.	As per Claim 8, Carpenter teaches wherein the electronic processor is further configured to output a notification to the display screen that is indicative of the changes in the available resources associated with the remuneration vehicle (customer device 110 may display augmented reality graphics prompting customer 120 to input setting selections for account card 130, settings may include, for example, spending alerts, payment due date alerts, remaining credit or balance alerts, spending limits, transaction amount limits, payment account options, customer device 110 may update FSP app 252 with the received settings input, [0062], display augmented reality graphics, [0035], augmented reality graphics may include information about card terms for account card 130, such as an Annual Percentage Rate graphic 682, [0068], Fig. 6B shows that the display screen displays a spending limit graphic ($1,000 Limit) and an Annual Percentage Rate graphic 682).
28.	As per Claims 17-18, these claims are similar in scope to Claims 7-8 respectively, and therefore are rejected under the same rationale.
29.	Claims 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20180174134A1), Mashinsky (US 20130290172A1), and Hwang (US 20150379549A1) in view of Probin (US 20140281742A1).
customer device 110 to establish bidirectional communication with FSP server 152, [0035]) via a network (140) (customer device 110 may communicate with FSP server 152 via network 140, [0025]).
	However, Carpenter and Mashinsky do not teach wherein the memory includes the options repository, and wherein the electronic processor is further configured to periodically control the communication interface to request an update of digital personalized offers associated with the remuneration vehicle, receive the update of the digital personalized offers associated with the remuneration vehicle, and control the memory to store the changes in the options repository.  However, Hwang teaches wherein the memory includes the options repository, and wherein the electronic processor is further configured to periodically control the communication interface to request an update of digital personalized offers associated with the remuneration vehicle, receive the update of the digital personalized offers associated with the remuneration vehicle, control the memory to store the changes in the options repository (while user device 110 is in communication with beacon 132, updates to coupons and/or cards stored by user device 110 may be updated, beacon 132 may communicate with a service provider server to determine and obtain any updates, upgrades, or other incentives for the user, [0088], member of a family is shopping with an electronic ink device 180, upload coupons to an online account associated with electronic ink device 180, [0097], rewards card with a bar code that is specific to a particular customer, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter and Mashinsky so that the memory includes 
However, Carpenter, Mashinsky, and Hwang do not teach comparing the update to any existing digital personalized offers that are stored in the options repository to determine changes in the digital personalized offers that are associated with the remuneration vehicle.  However, Probin teaches comparing the update to any existing data that are stored in the memory to determine changes in the data, control the memory to store the changes in the memory (updating at least one resource value in a device, determining whether the updated resource value included a change as compared to previously stored values, if the method determines that the updated resource value includes a change as compared to previously stored values, then the method can include storing the changes and transmitting only the stored changes to the remote control system, [0040]).  Since Hwang teaches wherein the memory includes the options repository, and wherein the electronic processor is further configured to periodically control the communication interface to request an update of digital personalized offers associated with the remuneration vehicle, receive the update of digital personalized offers associated with the remuneration vehicle, control the memory to store the changes in the options repository [0088, 0097, 0002], this teaching from Probin can be implemented into the device of Hwang so that it compares the update to any existing digital personalized offers that are stored in the options repository to determine changes in the digital personalized offers that are associated with the remuneration 
31.	As per Claim 10, Carpenter and Mashinsky do not teach wherein the electronic processor is further configured to output a notification to the display screen that is indicative of changes in the digital personalized offers that are associated with the remuneration vehicle.  However, Hwang teaches wherein the electronic processor is further configured to output a notification to the display screen that is indicative of changes in the digital personalized offers that are associated with the remuneration vehicle ([0088], after the user device 110 has received the location information and any updates from beacon 132, user device 110 may communicate with electronic ink device 180 to push incentives (e.g., coupons and/or rewards cards) to electronic ink device 180 or to instruct electronic ink device 180 to display incentives associated with the location, [0089], [0097, 0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter and Mashinsky so that the electronic processor is further configured to output a notification to the display screen that is indicative of changes in the digital personalized offers that are associated with the remuneration vehicle because Hwang suggests that this way, the user can easily determine updates to coupons [0088, 0089, 0097, 0002].
32.	As per Claim 19, Claim 19 is similar in scope to Claim 9, and therefore is rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JH
/JONI HSU/Primary Examiner, Art Unit 2611